Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Xuezhen Tian (reg. 69889) on 9/9/2022.
The application has been amended as follows: 
Cancel claims 21-25.
Reasons for Allowance
The prior art of record (in particular, US 2016 0127741 A1-Possos et al (Hereinafter referred to as “Possos”),  US 2020 0084441 A1-Lee et al (Hereinafter referred to as “Lee”), US 20200260111 A1-Liu et al (Hereinafter referred to as “Liu”), US 20210014522 A1-Jung et al (hereinafter referred to as “Jung”), US 20220086483 A1-Zheng et al (Hereinafter referred to as “Zeng”), does not disclose, with respect to claim 1, a motion vector residual determining method, comprising: parsing a bitstream to obtain identification information used to determine an initial motion vector of a picture block to be processed; separately adding the initial motion vector and a plurality of preset offset vectors to obtain a plurality of candidate final motion vectors; determining a candidate final motion vector corresponding to a minimum distortion cost in the plurality of candidate final motion vectors as a final motion vector; and using a difference between the final motion vector and the initial motion vector as a motion vector residual of the-picture block, or using the final motion vector as a motion vector residual of the picture block as claimed.  The same reasoning applies to claim 6, 11, 16 mutatis mutandis.  Accordingly, claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487